



Exhibit 10.2


Confidential


[***] = Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment requested under 17
C.F.R. Section 240.24b-2.


July 23, 2018


Jerel A Banks, M.D., Ph.D.
Executive Chairman
Benitec Biopharma Limited
Suite 1201, 99 Mount Street
North Sydney NSW 2060
Australia




Re:    Amendment No. 1 to License and Collaboration Agreement between Axovant
Sciences GmbH and Benitec Biopharma Limited.




Dear Dr. Banks,


Reference is made to that certain License and Collaboration Agreement between
Axovant Sciences GmbH and Benitec Biopharma Limited entered into as of July 9,
2018 (the “Agreement”). Capitalized terms used herein and not otherwise defined
have the meaning ascribed to them in the Agreement.


The Parties agree that Exhibit A of the Agreement is replaced in its entirety
with Exhibit A attached hereto.


Except as set forth above, all terms and conditions of the Agreement remain in
full force and effect.




Accepted and Agreed
For Axovant Sciences GmbH:




By:     /s/ Mark Altmeyer                
    Mark Altmeyer
President & COO, Axovant Sciences GmbH




Accepted and Agreed
For Benitec Biopharma Limited:
By:    /s/Peter Francis            
Name:    Peter Francis            
Title:    Director            




By:    /s/Megan Boston         
Name:    Megan Boston            
Title:    Executive Director         





[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
1



--------------------------------------------------------------------------------





Exhibit A
Benitec Patents as of the Effective Date

[***]


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
2
 